Case 3:18-cv-07802-BRM-ZNQ Document 86 Filed 12/13/20 Page 1 of 2 PagelD: 676

WRONKO LOEWEN BENUCCI
Michael Poreda, Esq. (025492010)
69 Grove Street

Somerville, NJ 08876

Telephone: (908) 704-9200

Cell: (908) 704-9291

e-Mail: poreda@poredalaw.com
Attorney for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

DONELL FREEMAN,
Plaintiff,

V5.

KABEERUDDIN HASHMI, M.D., KEVIN
MCDONNELL, M.D., DANIEL A.
UNACHUKWU, MONMOUTH COUNTY
CORRECTIONAL INSTITUTION, DONALD
SUTTON, JOHN DOES A-E, CORRECT
CARE SOLUTIONS LLC d/b/a WELLPATH,
COUNTY OF MONMOUTH,

DEPARTMENT OF CORRECTIONS, VRAD,
“RICK,” A MONMOUTH COUNTY
OFFICIAL WITH BUDGETARY
OVERSIGHT OF MCCL

Defendants.

 

 

STATE OF Jer IZSTIA

58

COUNTY OF _// Jerr eopa~

Docket No. 3:18-cv-7802
Civil Action

AFFIDAVIT OF MERIT OF GRANT
PHILLIPS, MD
Case 3:18-cv-07802-BRM-ZNQ Document 86 Filed 12/13/20 Page 2 of 2 PagelD: 677

Grant Phillips, MD duly licensed to practice medicine in the State of Arizona, duly being sworn,
deposes and states the following under penalties of perjury:

Annexed and incorporated into this affidavit is my Curriculum Vitae. Between July 2015 and
May 2017, I was actively engaged in the practice of correctional health care. At those times, I

was Board Certified in Family Medicine and was a Certified Correctional Health Professional. I
still hold those credentials.

At the request of Plaintiff's Attorney, Michael Poreda, I have reviewed and examined Plaintiff’ s
case regarding the Plaintiff's allegations and conclude that that there exists a reasonable
probability that the medical care provided to Plaintiff by Wellpath and its employees, including
Dr. Kabeeruddin Hashmi, fell outside acceptable medical professional treatment standards and
practices, and caused Plaintiff permanent injury and/or pain and suffering.

T additionally conclude that the care provided by Dr. Hashmi was general practice care.

I do not have any financial interest in the outcome of this action.

Dated: 12-/ 7 2020

Grant Phillips, MD

Sworn before me on this Gj ig day of 2020

 

; OFFICIAL SEAL q
MARY K.FULLER  j
=| Notary Public - State of Arizona i
S MARICOPACOUNTY ;
My Comm, Expires Aug, 24, 2024 |

,
ct ceds *

   
